Name: Commission Regulation (EEC) No 3084/88 of 6 October 1988 re-establishing the levying of customs duties on goat or kid skin leather, without hair on, falling within CN code 4106 and articles of apparel and clothing accessories, of leather or of composition leather, falling within CN code 4203, originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3635/87 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy;  animal product;  leather and textile industries
 Date Published: nan

 7. 10. 88 Official Journal of the European Communities No L 275/11 COMMISSION REGULATION (EEC) No 3084/88 of 6 October 1988 re-establishing the levying of customs duties on goat or kid skin leather, without hair on, falling within CN code 4106 and articles of apparel and clothing accessories, of leather or of composition leather, falling within CN code 4203, originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3635/87 apply Whereas, in the case of goat or kid skin leather, without hair on, falling within CN code 4106 and articles of apparel and clothing accessories, of leather or of composition leather, falling within CN code 4203, the individual ceiling was fixed at 2 000 000 and 5 500 000 ECU respectively ; whereas on 23 September 1988, imports of these products into the Community originating in India, reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against India, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3635/87 of 17 November 1987 applying generalized tariff preferences for 1988 in respect of certain industrial products originating in developing countries ('), and in particular Article 1 6 thereof, Whereas, pursuant to Articles 1 and 14 of Regulation (EEC) No 3635/87, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I within the framework of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 14 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; HAS ADOPTED THIS REGULATION : Article 1 As from 10 October 1988, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3635/87 shall be re-established on imports Into the Community of the following products originating in India : Order No CN code Description 10.0540 4106 20 00 Goat or kid skin leather, without hair on, other than leather of code 4108 or 4109 : \  Parchment-dressed or prepared after tanning 10.0580 4203 10 00 4203 21 00 4203 29 91 4203 29 99 4203 30 00 Articles of apparel and clothing accessories, of leather or of composition leather, excluding gloves, mittens, and mitts, protective for all trades 4203 40 00 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 October 1988 . For the Commission COCKFIELD Vice-President (  ) OJ No L 350, 12. 12. 1987, p. 1 .